83670: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-32306: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83670


Short Caption:PASQUALE J. LAURITO PLLC VS. ONE STOP MED. LLCCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A819939Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantPasquale J. Laurito PLLCBrian K. Berman


RespondentOne Stop Medical LLCKyle P. Cottner
							(Kaplan Cottner)
						Joseph A. Gutierrez
							(Maier Gutierrez & Associates)
						Kory L. Kaplan
							(Kaplan Cottner)
						Pengxiang Tian
							(Maier Gutierrez & Associates)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/06/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/25/2021Filing FeeFiling Fee due for Appeal. (SC)


10/25/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-30656




10/25/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 7 days. (SC)21-30658




10/25/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 7 days. (SC)21-30660




11/08/2021MotionFiled Appellant's Motion to Dismiss Appeal. (SC)21-32100




11/10/2021Order/DispositionalFiled Order Dismissing Appeal. "This appeal is dismissed." fn1 [In light of this order no action will be taken on the motion to dismiss this appeal.] (SC)21-32306




12/01/2021Notice of Appeal DocumentsFiled Copy of District Court Minutes. Addendum to NOA Packet Submitted 10/18/2021 - A819939. (SC)21-34295





Combined Case View